Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

GREENLANE HOLDINGS, INC.,

 

GREENLANE HOLDINGS, LLC

 

and

 

THE MEMBERS OF GREENLANE HOLDINGS, LLC

FROM TIME TO TIME PARTY HERETO

 

 

 

Dated as of April 17, 2019

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

CONTENTS

 



 

      Page Article I. DEFINITIONS   2 Section 1.1   Definitions   2 Section 1.2
  Rules of Construction   8           Article II. DETERMINATION OF REALIZED TAX
BENEFIT   9 Section 2.1   Basis Adjustments; Greenlane Holdings, LLC 754
Election   9 Section 2.2   Basis Schedules   9 Section 2.3   Tax Benefit
Schedules   10 Section 2.4   Procedures; Amendments   10           Article III.
TAX BENEFIT PAYMENTS   11 Section 3.1   Timing and Amount of Tax Benefit
Payments   11 Section 3.2   No Duplicative Payments   13 Section 3.3  
Pro-Ration of Payments as Between the Members   13           Article IV.
TERMINATION   14 Section 4.1   Early Termination of Agreement; Breach of
Agreement   14 Section 4.2   Early Termination Notice   15 Section 4.3   Payment
upon Early Termination   15           Article V. SUBORDINATION AND LATE PAYMENTS
  16 Section 5.1   Subordination   16 Section 5.2   Late Payments by the
Corporation   16           Article VI. TAX MATTERS; CONSISTENCY; COOPERATION  
16 Section 6.1   Participation in the Corporation’s and Greenlane Holdings,
LLC’s Tax Matters   16 Section 6.2   Consistency   16 Section 6.3   Cooperation
  17           Article VII. MISCELLANEOUS   17 Section 7.1   Notices   17
Section 7.2   Counterparts   17 Section 7.3   Entire Agreement; No Third Party
Beneficiaries   17 Section 7.4   Governing Law   18 Section 7.5   Severability  
18 Section 7.6   Assignments; Amendments; Successors; No Waiver   18 Section 7.7
  Titles and Subtitles   18 Section 7.8   Resolution of Disputes   19
Section 7.9   Reconciliation   20 Section 7.10   Withholding   20 Section 7.11  
Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets   20 Section 7.12   Confidentiality   21 Section 7.13   Change in Law  
21 Section 7.14   Interest Rate Limitation   21 Section 7.15   Independent
Nature of Rights and Obligations   21



 

Exhibits

 

Exhibit A - Form of Joinder Agreement

 

i

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of April 17, 2019, is
hereby entered into by and among Greenlane Holdings, Inc., a Delaware
corporation (the “Corporation”), Greenlane Holdings, LLC, a Delaware limited
liability company formerly known as Jacoby Holdings LLC (“Greenlane Holdings,
LLC”) and each of the Members from time to time party hereto. Capitalized terms
used but not otherwise defined herein have the respective meanings set forth
in Section 1.1.

 

RECITALS

 

WHEREAS, Greenlane Holdings, LLC is treated as a partnership for U.S. federal
income tax purposes;

 

WHEREAS, each of the members of Greenlane Holdings, LLC as of the date hereof
other than the Corporation (such members, together with each other Person who
becomes party hereto by satisfying the Joinder Requirement, the “Members”) owns
common limited liability company interests in Greenlane Holdings, LLC (the
“Units”);

 

WHEREAS, the Corporation intends to issue shares of its Class A common stock,
par value $0.01 per share (the “Class A Common Stock”), to certain purchasers in
an initial public offering of its Class A Common Stock (the “IPO”);

 

WHEREAS, on the closing date of the IPO (the “IPO Closing Date”), the
Corporation will acquire newly-issued Units directly from Greenlane Holdings,
LLC using proceeds from the IPO and will become the managing member of Greenlane
Holdings, LLC;

 

WHEREAS, on and after the IPO Closing Date, pursuant to Article XI of the
Operating Agreement (as defined below), each Member has the right, in its sole
discretion, from time to time to have all or a portion its Units redeemed by
Greenlane Holdings, LLC for, at the Corporation’s election, cash or Class A
Common Stock (a “Redemption”); provided that, at the election of the Corporation
in its sole discretion, the Corporation may effect a direct exchange of such
cash or shares of Class A Common Stock for such Units (a “Direct Exchange”);

 

WHEREAS, on the IPO Closing Date, the Corporation will acquire additional Units
from certain Members in a Direct Exchange pursuant to the terms of the IPO
Common Unit Redemption Agreement ( as defined below) and may in the future
acquire additional Units from such Members pursuant to the terms of the IPO
Common Unit Redemption Agreement;

 

WHEREAS, Greenlane Holdings, LLC will have in effect an election under
Section 754 of the Code as provided under Section 2.1(b) for the Taxable Year
(as defined below) in which any Exchange (as defined below) occurs, which
election will result in an adjustment to the Corporation’s share of the tax
basis of the assets owned by Greenlane Holdings, LLC and its relevant
subsidiaries (including any subsidiaries that are classified as partnerships for
U.S. federal income tax purposes and have made an election under Section 754 of
the Code) (Greenlane Holdings, LLC and its relevant subsidiaries, the “Greenlane
Holdings, LLC Group”), as of the date of the Exchange, with a consequent result
on the taxable income subsequently derived therefrom; and

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and making payments under this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 



 

 

 

Article I
DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

 

“10% Member” is defined in Section 6.1 of this Agreement.

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of the Corporation (a) appearing on Tax Returns of the
Corporation for such Taxable Year and (b) if applicable, determined in
accordance with a Determination (including interest imposed in respect thereof
under applicable law).

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the recitals to this Agreement.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to, or the Corporation’s share
of, the tax basis of the Reference Assets (i) under Section 734(b), 743(b), 754
and 755 of the Code and, in each case, the comparable sections of U.S. state and
local tax law (in situations where, following an Exchange, Greenlane Holdings,
LLC remains in existence as an entity for tax purposes) and (ii) under Sections
732 and 1012 of the Code and, in each case, the comparable sections of U.S.
state and local tax law (in situations where, as a result of one or more
Exchanges, Greenlane Holdings, LLC becomes an entity that is disregarded as
separate from its owner for tax purposes), in each case, as a result of any
Exchange and any payments made under this Agreement. Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of one or more Units shall be determined without regard to
any Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer
had not occurred.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 



2

 

 

“Change of Control” means the occurrence of any of the following events:

 

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act (excluding any “person” or “group” who, on the date of the
consummation of the IPO, is the Beneficial Owner of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities)) becomes the
Beneficial Owner of securities of the Corporation representing more than fifty
percent (50%) of the combined voting power of the Corporation’s then outstanding
voting securities;

 

(2) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly, or
indirectly, by the Corporation of all or substantially all of the Corporation’s
assets (including a sale of assets of Greenlane Holdings, LLC), other than such
sale or other disposition by the Corporation of all or substantially all of the
Corporation’s assets to an entity at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Corporation in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale;

 

(3) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation (including Greenlane Holdings,
LLC) with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the board of directors
of the Corporation immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a subsidiary, the ultimate
parent thereof, or (y) all of the Persons who were the respective Beneficial
Owners of the voting securities of the Corporation immediately prior to such
merger or consolidation do not Beneficially Own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the Person resulting from such merger or consolidation;

 

(4) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: individuals who were
directors of the Corporation on the date of the consummation of the IPO and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation) whose appointment or election by the board of directors of the
Corporation or nomination for election by the Corporation’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors of the Corporation on the date of
the consummation of the IPO or whose appointment, election or nomination for
election was previously so approved or recommended by the directors referred to
in this clause 4; or

 

(5) a “change of control” or similar defined term in any agreement governing
indebtedness of Greenlane Holdings, LLC or any of its Subsidiaries with
aggregate principal amount or aggregate commitments outstanding in excess of
$25,000,000.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock, Class B Common Stock and Class C Common Stock of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in and voting
control over, and own substantially all of the shares of, an entity which owns
all or substantially all of the assets of the Corporation immediately following
such transaction or series of transactions.

 

“Class A Common Stock” is defined in the recitals to this Agreement.

 

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.0001 per share.

 



3

 

 

“Class C Common Stock” means the Corporation’s Class C common stock, par value
$0.0001 per share.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the recitals to this Agreement.

 

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the Members, along with all supporting schedules and work papers,
were prepared in a manner that is consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such Schedules,
notices or other information were delivered by the Corporation to the Members.

 

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or an alternative basis (including
for the avoidance of doubt, franchise taxes), and any interest imposed in
respect thereof under applicable law.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state, local or foreign tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for tax.

 

“Direct Exchange” is defined in the recitals to this Agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means the Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Exchange” means any (i) Direct Exchange, (ii) Redemption or (iii) any
transaction using proceeds of the IPO or any distribution by Greenlane Holdings,
LLC that in either case results in an adjustment under Section 743(b) of the
Code with respect to the Greenlane Holdings, LLC Group.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
successor provisions thereto.

 



4

 

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

“Greenlane Holdings, LLC” is defined in the recitals to this Agreement.

 

“Greenlane Holdings, LLC Group” is defined in the recitals to this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, using the Corporation’s share of
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for such Taxable Year and (ii) excluding any deduction
attributable to Imputed Interest for such Taxable Year. For the avoidance of
doubt, the Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any tax item (or portions thereof) that is
attributable to any of the items described in clauses (i) and (ii) of the
previous sentence.

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
applicable exchange on which the Class A Common Stock is traded or quoted.

 

“IPO” is defined in the recitals to this Agreement.

 

“IPO Closing Date” is defined in the recitals to this Agreement.

 

“IPO Common Unit Redemption Agreement” means that certain Common Unit Redemption
Agreement, dated as of the date hereof, by and among the Corporation and the
Members that are parties thereto.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(a) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such period, for dollar deposits (for delivery on the first
day of such period) with a term equivalent to such period.

 

“Market Value” shall mean the Common Unit Redemption Price, as defined in the
Operating Agreement.

 



5

 

 

“Member Advisory Firm” means an accounting firm that is nationally recognized as
being expert in Covered Tax matters, selected by the applicable Member; provided
that such accounting firm shall be different from the accounting firm serving as
the Advisory Firm.

 

“Members” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Operating Agreement” means that certain Third Amended and Restated Operating
Agreement of Greenlane Holdings, LLC, dated as of the date hereof, as such
agreement may be further amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member or upon the issuance of Units resulting from the exercise
of an option to acquire such Units) (i) that occurs after the IPO but prior to
an Exchange of such Units and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 

“Reference Asset” means any asset of Greenlane Holdings, LLC or any of its
successors or assigns, and whether held directly by Greenlane Holdings, LLC or
indirectly by Greenlane Holdings, LLC through a member of the Greenlane
Holdings, LLC Group, at the time of an Exchange. A Reference Asset also includes
any asset the tax basis of which is determined, in whole or in part, by
reference to the tax basis of an asset that is described in the preceding
sentence, including “substituted basis property” within the meaning of
Section 7701(a)(42) of the Code.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such Person.

 



6

 

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of the Corporation that is treated as a corporation for U.S. federal
income tax purposes.

 

“Supermajority Member Approval” means written approval by Members whose rights
under this Agreement are attributable to at least seventy percent (70%) of the
Units outstanding (and not held by the Corporation) immediately after the IPO
(as appropriately adjusted for any subsequent changes to the number of
outstanding Units). For purposes of this definition, a Member’s rights under
this Agreement shall be attributed to Units as of the time of a determination of
Supermajority Member Approval. For the avoidance of doubt, (i) an Exchanged Unit
shall be attributed only to the Member entitled to receive Tax Benefit Payments
with respect to such Exchanged Unit (i.e., the Exchangor or the assignee of its
rights hereunder) and (ii) an outstanding Unit that has not yet been Exchanged
shall be attributed only to the Member entitled to receive Tax Benefit Payments
upon the Exchange of such Unit (i.e., the member of Greenlane Holdings, LLC or
the assignee of its rights hereunder).

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of U.S. state or local tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.

 

“Taxing Authority” shall mean any national, federal, state, county, municipal,
or local government, or any subdivision, agency, commission or authority
thereof, or any quasi-governmental body, or any other authority of any kind,
exercising regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

 

(1) in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;

 

(2)  the U.S. federal, state and local income tax rates that will be in effect
for each such Taxable Year will be those specified for each such Taxable Year by
the Code and other law as in effect on the Early Termination Effective Date,
except to the extent any change to such tax rates for such Taxable Year have
already been enacted into law;

 



7

 

 

(3) all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;

 

(4) any loss carryovers or carrybacks generated by any Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement) and available as of the date of
the Early Termination Schedule will be used by the Corporation ratably in each
Taxable Year from the date of the Early Termination Schedule through the
scheduled expiration date of such loss carryovers or carrybacks; by way of
example, if on the date of the Early Termination Schedule the Corporation had
$100 of net operating losses with a carryforward period of ten (10) years, $10
of such net operating losses would be used in each of the ten (10) consecutive
Taxable Years beginning in the Taxable Year of such Early Termination Schedule;

 

(5) any non-amortizable assets (other than Subsidiary Stock) will be disposed of
on the fifteenth anniversary of the earlier of (i) the applicable Basis
Adjustment and (ii) the Early Termination Effective Date;

 

(6) any Subsidiary Stock will be deemed never to be disposed of except if
Subsidiary Stock is directly disposed of in the Change of Control;

 

(7) if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value of the shares of Class A Common Stock that would be received by
such Member if such Units had been Exchanged on the Early Termination Effective
Date, and such Member shall be deemed to receive the amount of cash such Member
would have been entitled to pursuant to Section 4.3(a) had such Units actually
been Exchanged on the Early Termination Effective Date and

 

(8) any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

 

Section 1.2 Rules of Construction. Unless otherwise specified herein:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) For purposes of interpretation of this Agreement:

 

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

 

(ii) References in this Agreement to a Schedule, Article, Section, clause
or sub-clause refer to the appropriate Schedule to, or Article, Section, clause
or subclause in, this Agreement.

 

(iii) References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

 

(iv) The term “including” is by way of example and not limitation.

 

(v) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 



8

 

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

(e) Unless otherwise expressly provided herein, (a) references to organization
documents (including the Operating Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

Article II
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1 Basis Adjustments; Greenlane Holdings, LLC 754 Election.

 

(a) Basis Adjustments. The Parties acknowledge and agree that (A) each
Redemption, including each Redemption pursuant to the IPO Common Unit Redemption
Agreement, shall be treated as a direct purchase of Units by the Corporation
from the applicable Member pursuant to Section 707(a)(2)(B) of the Code and
(B) each Exchange will give rise to Basis Adjustments. In connection with any
Exchange, the Parties acknowledge and agree that, pursuant to applicable law,
the Corporation’s share of the basis in the Reference Assets shall be increased
(or decreased) by the excess (or deficiency), if any, of (A) the sum of (x) the
Market Value of Class A Common Stock or the cash transferred to a Member
pursuant to an Exchange as payment for the Units, (y) the amount of payments
made pursuant to this Agreement with respect to such Exchange and (z) the amount
of liabilities allocated to the Units acquired pursuant to the Exchange, over
(B) the Corporation’s proportionate share of the basis of the Reference Assets
immediately after the Exchange attributable to the Units exchanged, determined
as if each relevant member of the Greenlane Holdings, LLC Group (including, for
the avoidance of doubt, Greenlane Holdings, LLC) remains in existence as an
entity for tax purposes and no member of the Greenlane Holdings, LLC Group
(including, for the avoidance of doubt, Greenlane Holdings, LLC) made the
election provided by Section 754 of the Code. For the avoidance of doubt,
payments made under this Agreement shall not be treated as resulting in a Basis
Adjustment to the extent such payments are treated as Imputed Interest or
Default Rate Interest. Further, the Parties intend that Basis Adjustments be
calculated in accordance with Treasury Regulations Section 1.743-1.

 

(b) Greenlane Holdings, LLC Section 754 Election. In its capacity as the sole
managing member of Greenlane Holdings, LLC, the Corporation will ensure that, on
and after the date hereof and continuing throughout the term of this Agreement,
Greenlane Holdings, LLC will have in effect an election under Section 754 of the
Code (and under any similar provisions of applicable U.S. state or local law)
for each Taxable Year.

 

Section 2.2 Basis Schedules. Within one hundred fifty (150) calendar days after
the filing of the U.S. federal income Tax Return of the Corporation for each
relevant Taxable Year, the Corporation shall deliver to the Members a schedule
(the “Basis Schedule”) that shows, in reasonable detail as necessary in order to
understand the calculations performed under this Agreement:
(a) the Non-Adjusted Tax Basis of the Reference Assets as of each applicable
Exchange Date; (b) the Basis Adjustments with respect to the Reference Assets as
a result of the relevant Exchanges effected in such Taxable Year, calculated
(I) in the aggregate (including, for the avoidance of doubt, Exchanges by all
Members) and (II) solely with respect to Exchanges by the applicable Member;
(c) the period (or periods) over which the Reference Assets are amortizable
and/or depreciable; and (d) the period (or periods) over which each Basis
Adjustment is amortizable and/or depreciable. The Basis Schedule will become
final and binding on the Parties pursuant to the procedures set forth
in Section 2.4(a) and may be amended by the Parties pursuant to the procedures
set forth in Section 2.4(b).

 



9

 

 

Section 2.3 Tax Benefit Schedules.

 

(a) Tax Benefit Schedule. Within one hundred fifty (150) calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, the
Corporation shall provide to the Members a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit Schedule will
become final and binding on the Parties pursuant to the procedures set forth
in Section 2.4(a), and may be amended by the Parties pursuant to the procedures
set forth in Section 2.4(b).

 

(b) Applicable Principles. Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the Actual Tax Liability of the
Corporation for such Taxable Year attributable to the Basis Adjustments and
Imputed Interest, as determined using a “with and without” methodology described
in Section 2.4(a). Carryovers or carrybacks of any tax item attributable to any
Basis Adjustment or Imputed Interest shall be considered to be subject to the
rules of the Code and the Treasury Regulations or the appropriate provisions of
U.S. state and local tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any tax item includes a portion that is attributable to a Basis
Adjustment or Imputed Interest (a “TRA Portion”) and another portion that is not
(a “Non-TRA Portion”), such portions shall be considered to be used in
accordance with the “with and without” methodology so that: (i) the amount of
any Non-TRA Portion is deemed utilized first, followed by the amount of any TRA
Portion (with the TRA Portion being applied on a proportionate basis consistent
with the provisions of Section 3.3(a)); and (ii) in the case of a carryback of
a Non-TRA Portion, such carryback shall not affect the original “with and
without” calculation made in the prior Taxable Year. The Parties agree that,
subject to the second to last sentence of Section 2.1(a), all Tax Benefit
Payments attributable to an Exchange will be treated as subsequent upward
purchase price adjustments that give rise to further Basis Adjustments for the
Corporation beginning in the Taxable Year of payment, and as a result, such
additional Basis Adjustments will be incorporated into such Taxable Year
continuing for future Taxable Years until any incremental Basis Adjustment
benefits with respect to a Tax Benefit Payment equals an immaterial amount.

 

Section 2.4 Procedures; Amendments.

 

(a) Procedures. Each time the Corporation delivers an applicable Schedule to the
Members under this Agreement, including any Amended Schedule delivered pursuant
to Section 2.4(b), but excluding any Early Termination Schedule or amended Early
Termination Schedule delivered pursuant to the procedures set forth
in Section 4.2, the Corporation shall also: (x) deliver supporting schedules and
work papers, as determined by the Corporation or as reasonably requested by any
Member, that provide a reasonable level of detail regarding the data and
calculations that were relevant for purposes of preparing the Schedule;
(y) deliver a Corporation Letter supporting such Schedule; and (z) allow the
Members and their advisors to have reasonable access to the appropriate
representatives, as determined by the Corporation or as reasonably requested by
the Members, at the Corporation and the Advisory Firm in connection with a
review of such Schedule. Without limiting the generality of the preceding
sentence, the Corporation shall ensure that any Tax Benefit Schedule that is
delivered to the Members, along with any supporting schedules and work papers,
provides a reasonably detailed presentation of the calculation of the Actual Tax
Liability of the Corporation for the relevant Taxable Year (the “with”
calculation) and the Hypothetical Tax Liability of the Corporation for such
Taxable Year (the “without” calculation), and identifies any material
assumptions or operating procedures or principles that were used for purposes of
such calculations. An applicable Schedule or amendment thereto shall become
final and binding on the Parties thirty (30) calendar days from the date on
which the Members first received the applicable Schedule or amendment thereto
unless:

 

(i) a Member within thirty (30) calendar days after receiving the applicable
Schedule or amendment thereto, provides the Corporation with (A) written notice
of a material objection to such Schedule that is made in good faith and that
sets forth in reasonable detail such Member’s material objection (an “Objection
Notice”) and (B) a letter from a Member Advisory Firm in support of such
Objection Notice; or

 

(ii) each Member provides a written waiver of its right to deliver an Objection
Notice within the time period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver from all
Members is received by the Corporation.

 



10

 

 

In the event that a Member timely delivers an Objection Notice pursuant to
clause (i) above, and if the Parties, for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporation of the Objection Notice, the Corporation
and the Member shall employ the reconciliation procedures as described
in Section 7.9 of this Agreement (the “Reconciliation Procedures”). For the
avoidance of doubt, and notwithstanding anything to the contrary herein, the
expense of preparing and obtaining the letter from a Member Advisory Firm
referenced in clause (i) above shall be borne solely by the relevant Member and
the Corporation shall have no liability with respect to such letter or any of
the expenses associated with its preparation and delivery.

 

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation: (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to the Member; (iii) to comply with an Expert’s determination under the
Reconciliation Procedures applicable to this Agreement; (iv) to reflect a change
in the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year; (v) to reflect a change in the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year attributable to an amended Tax Return filed
for such Taxable Year; or (vi) to adjust a Basis Schedule to take into account
any Tax Benefit Payments made pursuant to this Agreement (any such Schedule, an
“Amended Schedule”).

 

ARTICLE III

TAX BENEFIT PAYMENTS

 

Section 3.1 Timing and Amount of Tax Benefit Payments.

 

(a) Timing of Payments. Subject to Sections 3.2 and 3.3, within three
(3) Business Days following the date on which each Tax Benefit Schedule that is
required to be delivered by the Corporation to the Members pursuant
to Section 2.3(a) of this Agreement becomes final in accordance
with Section 2.4(a) of this Agreement (such date, the “Final Payment Date” in
respect of any Tax Benefit Payment), the Corporation shall pay to each relevant
Member the Tax Benefit Payment as determined pursuant to Section 3.1(b). Each
such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by such Members or as otherwise
agreed by the Corporation and such Members. For the avoidance of doubt, the
Members shall not be required under any circumstances to return any portion of
any Tax Benefit Payment previously paid by the Corporation to the Members
(including any portion of any Early Termination Payment).

 

(b) Amount of Payments. For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any Member means an amount, not less than zero, equal to the sum
of: (i) the Net Tax Benefit that is Attributable to such Member and (ii) the
Actual Interest Amount.

 

(i) Attributable. A Net Tax Benefit is “Attributable” to a Member to the extent
that it is derived from any Basis Adjustment or Imputed Interest that is
attributable to an Exchange undertaken by or with respect to such Member.

 

(ii) Net Tax Benefit. The “Net Tax Benefit” for a Taxable Year equals the amount
of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax Benefit
Attributable to such Member as of the end of such Taxable Year over (y) the
aggregate amount of all Tax Benefit Payments previously made to such Member
under this Section 3.1. For the avoidance of doubt, if the Cumulative Net
Realized Tax Benefit as of the end of any Taxable Year is less than the
aggregate amount of all Tax Benefit Payments previously made to a Member, such
Member shall not be required to return any portion of any Tax Benefit Payment
previously made by the Corporation to such Member.

 



11

 

 

(iii) Cumulative Net Realized Tax Benefit. The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

 

(iv) Realized Tax Benefit. The “Realized Tax Benefit” for a Taxable Year equals
the excess, if any, of the Hypothetical Tax Liability over the Actual Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

 

(v) Realized Tax Detriment. The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the Actual Tax Liability over the Hypothetical Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

 

(vi) Imputed Interest. The principles of Sections 1272, 1274, or 483 of the
Code, as applicable, and the principles of any similar provision of U.S. state
and local law, will apply to cause a portion of any Net Tax Benefit payable by
the Corporation to a Member under this Agreement to be treated as imputed
interest (“Imputed Interest”). For the avoidance of doubt, the deduction for the
amount of Imputed Interest as determined with respect to any Net Tax Benefit
payable by the Corporation to a Member shall be excluded in determining the
Hypothetical Tax Liability of the Corporation for purposes of calculating
Realized Tax Benefits and Realized Tax Detriments pursuant to this Agreement.

 

(vii) Actual Interest Amount. The “Actual Interest Amount” calculated in respect
of the Net Tax Benefit for a Taxable Year will equal the amount of any Extension
Rate Interest.

 

(viii) Extension Rate Interest. The amount of “Extension Rate Interest”
calculated in respect of the Net Tax Benefit (including previously accrued
Imputed Interest) for a Taxable Year will equal interest calculated at the
Agreed Rate from the due date (without extensions) for filing the U.S. federal
income Tax Return of the Corporation for such Taxable Year until the date on
which the Corporation makes a timely Tax Benefit Payment to the Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a).

 

(ix) Default Rate Interest. In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest and Extension Rate Interest) for
a Taxable Year will equal interest calculated at the Default Rate from the Final
Payment Date for a Tax Benefit Payment as determined pursuant
to Section 3.1(a) until the date on which the Corporation makes such Tax Benefit
Payment to such Member. For the avoidance of doubt, any deduction for any
Default Rate Interest as determined with respect to any Net Tax Benefit payable
by the Corporation to a Member shall be included in the Hypothetical Tax
Liability of the Corporation for purposes of calculating Realized Tax Benefits
and Realized Tax Detriments pursuant to this Agreement.

 



12

 

 

(x) The Corporation and the Members hereby acknowledge and agree that, as of the
date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.

 

(c) Interest. The provisions of Section 3.1(b) are intended to operate so that
interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

 

(i) first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the due date
(without extensions) for filing the U.S. federal income Tax Return of the
Corporation for such Taxable Year);

 

(ii) second, at the Agreed Rate in respect of any Extension Rate Interest (from
the due date (without extensions) for filing the U.S. federal income Tax Return
of the Corporation for such Taxable Year until the Final Payment Date for a Tax
Benefit Payment as determined pursuant to Section 3.1(a)); and

 

(iii) third, at the Default Rate in respect of any Default Rate Interest (from
the Final Payment Date for a Tax Benefit Payment as determined pursuant
to Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

 

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in the duplicative payment of any amount (including
interest) that may be required under this Agreement, and the provisions of this
Agreement shall be consistently interpreted and applied in accordance with that
intent. For purposes of this Agreement, and also for the avoidance of doubt, no
Tax Benefit Payment shall be calculated or made in respect of any estimated tax
payments, including, without limitation, any estimated U.S. federal income tax
payments.

 

Section 3.3 Pro-Ration of Payments as Between the Members.

 

(a) Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential Covered Tax benefit of the Corporation
as calculated with respect to the Basis Adjustments and Imputed Interest (in
each case, without regard to the Taxable Year of origination) is limited in a
particular Taxable Year because the Corporation does not have sufficient actual
taxable income, then the available Covered Tax benefit for the Corporation shall
be allocated among the Members in proportion to the respective Tax Benefit
Payment that would have been payable if the Corporation had in fact had
sufficient taxable income so that there had been no such limitation. As an
illustration of the intended operation of this Section 3.3(a), if the
Corporation had $200 of aggregate potential Covered Tax benefits with respect to
the Basis Adjustments and Imputed Interest in a particular Taxable Year (with
$50 of such Covered Tax benefits being attributable to Member 1 and $150 of such
Covered Tax benefits being attributable to Member 2), such that Member 1 would
have potentially been entitled to a Tax Benefit Payment of $42.50 and Member 2
would have been entitled to a Tax Benefit Payment of $127.50 if the Corporation
had $200 of taxable income, and if at the same time the Corporation only had
$100 of actual taxable income in such Taxable Year, then $25 of the aggregate
$100 actual Covered Tax benefit for the Corporation for such Taxable Year would
be allocated to Member 1 and $75 of the aggregate $100 actual Covered Tax
benefit for the Corporation would be allocated to Member 2, such that Member 1
would receive a Tax Benefit Payment of $21.25 and Member 2 would receive a Tax
Benefit Payment of $63.75.

 

(b) Late Payments. If for any reason the Corporation is not able to timely and
fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each Member pro rata in accordance with the principles
of Section 3.3(a) and (ii) no Tax Benefit Payment shall be made in respect of
any Taxable Year until all Tax Benefit Payments to all Members in respect of all
prior Taxable Years have been made in full.

 



13

 

 

ARTICLE IV

TERMINATION

 

Section 4.1 Early Termination of Agreement; Breach of Agreement.

 

(a) Corporation’s Early Termination Right. With the written approval of a
majority of the Independent Directors, the Corporation may completely terminate
this Agreement, as and to the extent provided herein, with respect to all
amounts payable to the Members pursuant to this Agreement by paying to the
Members the Early Termination Payment; provided that Early Termination Payments
may be made pursuant to this Section 4.1(a) only if made to all Members that are
entitled to such a payment simultaneously, and provided further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon the Corporation’ payment of the Early Termination Payment, the
Corporation shall not have any further payment obligations under this Agreement,
other than with respect to any: (i) prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of the
Early Termination Notice; and (ii) current Tax Benefit Payment due for the
Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the calculation of the Early Termination Payment). If an Exchange subsequently
occurs with respect to Units for which the Corporation has exercised its
termination rights under this Section 4.1(a), the Corporation shall have no
obligations under this Agreement with respect to such Exchange.

 

(b) Acceleration upon Change of Control. In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the closing date of a Change
of Control” in each place where the phrase “Early Termination Effective Date”
appears. Such obligations shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control, (2) any Tax Benefit
Payments agreed to by the Corporation and the Members as due and payable but
unpaid as of the Early Termination Notice and (3) any Tax Benefit Payments due
for any Taxable Year ending prior to, with or including the closing date of a
Change of Control (except to the extent that any amounts described in clauses
(2) or (3) are included in the Early Termination Payment). For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

 

(c) Acceleration upon Breach of Agreement. In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from such Member (provided that in the case of any proceeding under the
Bankruptcy Code or other insolvency statute, such acceleration shall be
automatic without any such notice), and such obligations shall be calculated as
if an Early Termination Notice had been delivered on the date of such notice of
acceleration (or, in the case of any proceeding under the Bankruptcy Code or
other insolvency statute, on the date of such breach) and shall include, but not
be limited to: (i) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the date of such acceleration; (ii) any
prior Tax Benefit Payments that are due and payable under this Agreement but
that still remain unpaid as of the date of such acceleration; and (iii) any
current Tax Benefit Payment due for the Taxable Year ending with or including
the date of such acceleration. Notwithstanding the foregoing, in the event that
the Corporation breaches this Agreement and such breach is not a material breach
of a material obligation, a Member shall still be entitled to enforce all of its
rights otherwise available under this Agreement, including potentially seeking
an acceleration of amounts payable under this Agreement. For purposes of
this Section 4.1(c), and subject to the following sentence, the Parties agree
that the failure to make any payment due pursuant to this Agreement within
thirty (30) days of the relevant Final Payment Date shall be deemed to be a
material breach of a material obligation under this Agreement for all purposes
of this Agreement, and that it will not be considered to be a material breach of
a material obligation under this Agreement to make a payment due pursuant to
this Agreement within thirty (30) days of the relevant Final Payment Date.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if the Corporation
fails to make any Tax Benefit Payment within thirty (30) days of the relevant
Final Payment Date to the extent that the Corporation has insufficient funds, or
cannot take commercially reasonable actions to obtain sufficient funds, to make
such payment; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporation does not have sufficient funds to
make such payment as a result of limitations imposed by any Senior Obligations,
in which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate).

 



14

 

 

Section 4.2  Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.1 above, the Corporation shall
deliver to the Members a notice of the Corporation’s decision to exercise such
right (an “Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) showing in reasonable detail the calculation of the Early Termination
Payment. The Corporation shall also (x) deliver supporting schedules and work
papers, as determined by the Corporation or as reasonably requested by a Member,
that provide a reasonable level of detail regarding the data and calculations
that were relevant for purposes of preparing the Early Termination Schedule;
(y) deliver a Corporation Letter supporting such Early Termination Schedule; and
(z) allow the Members and their advisors to have reasonable access to the
appropriate representatives, as determined by the Corporation or as reasonably
requested by the Members, at the Corporation and the Advisory Firm in connection
with a review of such Early Termination Schedule. The Early Termination Schedule
shall become final and binding on each Party thirty (30) calendar days from the
first date on which the Members received such Early Termination Schedule unless:

 

(i) a Member within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporation with (A) notice of a material
objection to such Early Termination Schedule made in good faith and setting
forth in reasonable detail such Member’s material objection (a “Termination
Objection Notice”) and (B) a letter from a Member Advisory Firm in support of
such Termination Objection Notice; or

 

(ii) each Member provides a written waiver of such right of a Termination
Objection Notice within the period described in clause (i) above, in which case
such Early Termination Schedule becomes binding on the date the waiver from all
Members is received by the Corporation.

 

In the event that a Member timely delivers a Termination Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Termination Objection Notice
within thirty (30) calendar days after receipt by the Corporation of the
Termination Objection Notice, the Corporation and such Member shall employ the
Reconciliation Procedures. For the avoidance of doubt, and notwithstanding
anything to the contrary herein, the expense of preparing and obtaining the
letter from a Member Advisory Firm referenced in clause (i) above shall be borne
solely by such Member and the Corporation shall have no liability with respect
to such letter or any of the expenses associated with its preparation and
delivery. The date on which the Early Termination Schedule becomes final in
accordance with this Section 4.2 shall be the “Early Termination Reference
Date.”

 

Section 4.3 Payment upon Early Termination.

 

(a) Timing of Payment. Within three (3) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member. Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.

 

(b) Amount of Payment. The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions. For the avoidance of doubt, an Early Termination
Payment shall be made to each Member, regardless of whether such Member has
Exchanged all of its Units as of the Early Termination Effective Date.

 



15

 

 

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

 

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations owed in respect of secured
indebtedness for borrowed money of the Corporation and its Subsidiaries (“Senior
Obligations”) and shall rank pari passu in right of payment with all current or
future unsecured obligations of the Corporation that are not Senior Obligations.
To the extent that any payment under this Agreement is not permitted to be made
at the time payment is due as a result of this Section 5.1 and the terms of the
agreements governing Senior Obligations, such payment obligation nevertheless
shall accrue for the benefit of the Members and the Corporation shall make such
payments at the first opportunity that such payments are permitted to be made in
accordance with the terms of the Senior Obligations.

 

Section 5.2 Late Payments by the Corporation. The amount of all or any portion
of any Tax Benefit Payment or Early Termination Payment not made to the Members
when due under the terms of this Agreement, whether as a result
of Section 5.1 and the terms of the Senior Obligations or otherwise, shall be
payable together with Default Rate Interest, which shall accrue beginning on the
Final Payment Date and be computed as provided in Section 3.1(b)(ix).

 

ARTICLE VI

TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 6.1 Participation in the Corporation’s and Greenlane Holdings, LLC’s Tax
Matters. Except as otherwise provided herein, and except as provided in Article
IX of the Operating Agreement, the Corporation shall have full responsibility
for, and sole discretion over, all tax matters concerning the Corporation and
Greenlane Holdings, LLC, including without limitation the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to taxes. Notwithstanding the foregoing, the Corporation shall notify
the Members of, and keep them reasonably informed with respect to, the portion
of any tax audit of the Corporation or Greenlane Holdings, LLC, or any of
Greenlane Holdings, LLC’s Subsidiaries, the outcome of which is reasonably
expected to materially affect the Tax Benefit Payments payable to such Members
under this Agreement, and any Member holding directly and/or indirectly at least
ten percent (10%) of the outstanding Units, provided that Greenlane Holdings,
LLC has knowledge that such Member holds directly and/or indirectly at least ten
percent (10%) of the outstanding Units (a “10% Member”), shall have the right to
participate in and to monitor at their own expense (but, for the avoidance of
doubt, not to control) any such portion of any such Tax audit; provided that the
Corporation shall not settle or fail to contest any issue pertaining to Covered
Taxes that is reasonably expected to materially adversely affect the Members’
rights and obligations under this Agreement without the consent of each 10%
Member, such consent not to be unreasonably withheld or delayed.

 

Section 6.2 Consistency. All calculations and determinations made hereunder,
including, without limitation, any Basis Adjustments, the Schedules, and the
determination of any Realized Tax Benefits or Realized Tax Detriments, shall be
made in accordance with the elections, methodologies or positions taken by the
Corporation and Greenlane Holdings, LLC on their respective Tax Returns. Each
Member shall prepare its Tax Returns in a manner that is consistent with the
terms of this Agreement, and any related calculations or determinations that are
made hereunder, including, without limitation, the terms of Section 2.1 of this
Agreement and the Schedules provided to the Members under this Agreement. In the
event that an Advisory Firm is replaced with another Advisory Firm acceptable to
the Audit Committee, such replacement Advisory Firm shall perform its services
under this Agreement using procedures and methodologies consistent with the
previous Advisory Firm, unless otherwise required by law or unless the
Corporation and all of the Members agree to the use of other procedures and
methodologies.

 



16

 

 

Section 6.3 Cooperation.

 

(a) Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority,
(ii) make itself available to the Corporation and its representatives to provide
explanations of documents and materials and such other information as the
Corporation or its representatives may reasonably request in connection with any
of the matters described in clause (i) above, and (iii) reasonably cooperate in
connection with any such matter.

 

(b) The Corporation shall reimburse the Members for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

If to the Corporation, to:

 

Greenlane Holdings, Inc.

1095 Broken Sound Parkway, Suite 300

Boca Raton, Florida 33487

Attn: Ethan Rudin, Chief Financial Officer

E-mail: erudin@gnln.com

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Pryor Cashman LLP

7 Times Square, 40th Floor

New York, New York 10036

Attn: Jeffrey C. Johnson, Esq.

E-mail: jjohnson@pryorcashman.com

 

If to a Member, the address, facsimile number and e-mail address specified on
such Member’s signature page to this Agreement.

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 



17

 

 

Section 7.4  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Section 7.6  Assignments; Amendments; Successors; No Waiver.

 

(a) Assignment. No Member may assign, sell, pledge, or otherwise alienate or
transfer any interest in this Agreement, including the right to receive any Tax
Benefit Payments under this Agreement, to any Person without the prior written
consent of the Corporation, which consent shall not be unreasonably withheld,
conditioned or delayed, and without such Person executing and delivering a
Joinder agreeing to succeed to the applicable portion of such Member’s interest
in this Agreement and to become a Party for all purposes of this Agreement (the
“Joinder Requirement”); provided, however, that to the extent any Member sells,
exchanges, distributes or otherwise transfers Units to any Person (other than
the Corporation or Greenlane Holdings, LLC) in accordance with the terms of the
Operating Agreement, the Members shall have the option to assign to the
transferee of such Units its rights under this Agreement with respect to such
transferred Units, provided that such transferee has satisfied the Joinder
Requirement. For the avoidance of doubt, if a Member transfers Units in
accordance with the terms of the Operating Agreement but does not assign to the
transferee of such Units its rights under this Agreement with respect to such
transferred Units, such Member shall continue to be entitled to receive the Tax
Benefit Payments arising in respect of a subsequent Exchange of such Units. The
Corporation may not assign any of its rights or obligations under this Agreement
to any Person without Supermajority Member Approval (and any purported
assignment without such consent shall be null and void).

 

(b) Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporation and made with Supermajority
Member Approval; provided that amendment of the definition of Change of Control
will also require the written approval of a majority of the Independent
Directors. No provision of this Agreement may be waived unless such waiver is in
writing and signed by the Party against whom the waiver is to be effective.

 

(c) Successors. All of the terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of and be enforceable by, the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.

 

(d) Waiver. No failure by any Party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

 

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 



18

 

 

Section 7.8 Resolution of Disputes.

 

(a) Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled after substantial good-faith negotiation,
including any ancillary claims of any Party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution Rules for Non-Administered Arbitration by
a panel of three arbitrators, of which the Corporation shall designate one
arbitrator and the Members party to such Dispute shall designate one arbitrator
in accordance with the “screened” appointment procedure provided in Resolution
Rule 5.4. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1 et seq., and judgment upon the award rendered by the arbitrators may
be entered by any court having jurisdiction thereof. The place of the
arbitration shall be Boca Raton, Florida.

 

(b) Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party
(i) expressly consents to the application of paragraph (c) of
this Section 7.8 to any such action or proceeding, and (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate. For the avoidance of doubt, this Section 7.8 shall not apply to
Reconciliation Disputes to be settled in accordance with the procedures set
forth in Section 7.9.

 

(c) This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of Delaware,
without giving effect to the conflict of laws rules thereof. The Parties agree
that any suit or proceeding in connection with, arising out of, or relating to
this Agreement shall be instituted only in a court (whether federal or Delaware)
located in Kent County, Delaware, and the Parties, for the purpose of any such
suit or proceeding, irrevocably consent and submit to the personal and subject
matter jurisdiction and venue of any such court in any such suit or proceeding.
Each Party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

 

(d) Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 7.8(c). Each Party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.

 

(e) Each Party irrevocably consents to service of process by means of notice in
the manner provided for in Section 7.1. Nothing in this Agreement shall affect
the right of any Party to serve process in any other manner permitted by law.

 

(f) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(g) Any dispute as to whether a dispute is a Reconciliation Dispute within the
meaning of Section 7.9, or a Dispute within the meaning of this Section 7.8,
shall be decided and resolved as a Dispute subject to the procedures set forth
in this Section 7.8.

 



19

 

 

Section 7.9 Reconciliation. In the event that the Corporation and any Member are
unable to resolve a disagreement with respect to a Schedule (other than an Early
Termination Schedule) prepared in accordance with the procedures set forth
in Section 2.4, or with respect to an Early Termination Schedule prepared in
accordance with the procedures set forth in Section 4.2, within the relevant
time period designated in this Agreement (a “Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both Parties. The Expert shall be a partner or principal in a
nationally recognized accounting firm, and unless the Corporation and such
Member agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the Corporation or such
Member or other actual or potential conflict of interest. If the Parties are
unable to agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the selection of an
Expert shall be treated as a Dispute subject to Section 7.8 and an arbitration
panel shall pick an Expert from a nationally recognized accounting firm that
does not have any material relationship with the Corporation or such Member or
other actual or potential conflict of interest. The Expert shall resolve any
matter relating to the Basis Schedule or an amendment thereto, or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporation except as provided in the next sentence. The
Corporation and the Members shall bear their own costs and expenses of such
proceeding, unless (i) the Expert adopts the Member’s position, in which case
the Corporation shall reimburse the Member for any reasonable and
documented out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporation’s position, in which case the Member shall
reimburse the Corporation for any reasonable and documented out-of-pocket costs
and expenses in such proceeding. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to
this Section 7.9 shall be binding on the Corporation and the Members and may be
entered and enforced in any court having competent jurisdiction.

 

Section 7.10 Withholding. The Corporation shall be entitled to deduct and
withhold from any payment that is payable to any Member pursuant to this
Agreement such amounts as the Corporation is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
U.S. state, local or foreign tax law. To the extent that amounts are so withheld
and paid over to the appropriate Taxing Authority by the Corporation, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid by the Corporation to the relevant Member. Each Member shall promptly
provide the Corporation with any applicable tax forms and certifications
reasonably requested by the Corporation in connection with determining whether
any such deductions and withholdings are required under the Code or any
provision of U.S. state, local or foreign tax law.

 

Section 7.11 Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.

 

(a) If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Section 1501 or other applicable Sections of the Code governing affiliated or
consolidated groups, or any corresponding provisions of U.S. state or local law,
then: (i) the provisions of this Agreement shall be applied with respect to the
group as a whole; and (ii) Tax Benefit Payments, Early Termination Payments, and
other applicable items hereunder shall be computed with reference to the
consolidated taxable income of the group as a whole.

 

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. income tax purposes) with which
such entity does not file a consolidated Tax Return pursuant to Section 1501 of
the Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
contribution. The consideration deemed to be received by such entity shall be
equal to the fair market value of the contributed asset. For purposes of
this Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.

 



20

 

 

Section 7.12 Confidentiality. Each Member and its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
Member heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a
Member to prosecute or defend claims arising under or relating to this
Agreement, and (iii) the disclosure of information to the extent necessary for a
Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns. Notwithstanding anything to the contrary herein, the Members and each
of their assignees (and each employee, representative or other agent of the
Members or their assignees, as applicable) may disclose at their discretion to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the Corporation, the Members and any of their transactions, and all
materials of any kind (including tax opinions or other tax analyses) that are
provided to the Members relating to such tax treatment and tax structure. If a
Member or an assignee commits a breach, or threatens to commit a breach, of any
of the provisions of this Section 7.12, the Corporation shall have the right and
remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries and that money damages alone shall not
provide an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

 

Section 7.13 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a Member reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Member (or direct or indirect equity holders in such Member) in connection
with any Exchange to be treated as ordinary income rather than capital gain (or
otherwise taxed at ordinary income rates) for U.S. federal income tax purposes
or would have other material adverse tax consequences to such Member or any
direct or indirect owner of such Member, then at the written election of such
Member in its sole discretion (in an instrument signed by such Member and
delivered to the Corporation) and to the extent specified therein by such
Member, this Agreement shall cease to have further effect and shall not apply to
an Exchange occurring after a date specified by such Member, or may be amended
by in a manner reasonably determined by such Member, provided that such
amendment shall not result in an increase in any payments owed by the
Corporation under this Agreement at any time as compared to the amounts and
times of payments that would have been due in the absence of such amendment.

 

Section 7.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any Member hereunder shall not exceed the maximum rate
of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If
any Member shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the Tax Benefit Payment or Early
Termination Payment, as applicable (but in each case exclusive of any component
thereof comprising interest) or, if it exceeds such unpaid non-interest amount,
refunded to the Corporation. In determining whether the interest contracted for,
charged, or received by any Member exceeds the Maximum Rate, such Member may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the payment obligations owed by the
Corporation to such Member hereunder. Notwithstanding the foregoing, it is the
intention of the Parties to conform strictly to any applicable usury laws.

 

Section 7.15 Independent Nature of Rights and Obligations. The rights and
obligations of each Member hereunder are several and not joint with the rights
and obligations of any other Person. A Member shall not be responsible in any
way for the performance of the obligations of any other Person hereunder, nor
shall a Member have the right to enforce the rights or obligations of any other
Person hereunder (other than the Corporation). The obligations of a Member
hereunder are solely for the benefit of, and shall be enforceable solely by, the
Corporation. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Member pursuant hereto or
thereto, shall be deemed to constitute the Members acting as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Members are in any way acting in concert or as a group with
respect to such rights or obligations or the transactions contemplated hereby,
and the Corporation acknowledges that the Members are not acting in concert or
as a group and will not assert any such claim with respect to such rights or
obligations or the transactions contemplated hereby.

 

[Signature Page Follows This Page]

 

21

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

  GREENLANE HOLDINGS, INC.       By: /s/ Aaron LoCascio   Name:  Aaron LoCascio
  Title: Chief Executive Officer       GREENLANE HOLDINGS, LLC   By: Greenlane
Holdings, Inc., its Manager       By: /s/ Aaron LoCascio   Name: Aaron LoCascio
  Title: Chief Executive Officer       MEMBERS       CLASS A       JACOBY & CO.
INC.       By: /s/ Aaron LoCascio   Name: Aaron LoCascio   Title: Co-President  
    By: /s/ Adam Schoenfeld   Name: Adam Schoenfeld   Title: Co-President      
/s/ Adam Schoenfeld   Adam Schoenfeld       CLASS B       BETTER LIFE PRODUCTS
INVESTMENT GROUP, INC.       By: /s/ Jeffrey Sherman   Name: Jeffrey Sherman  
Title: President

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 

 

 

 

  ROCHESTER VAPOR GROUP, LLC         By: /s/ Clive Fleissig   Name: Clive
Fleissig   Title: Manager         POLLEN GEAR HOLDINGS LLC         By: /s/
Edward Kilduff   Name: Edward Kilduff   Title: Manager         /s/ Zachary Tapp
  Zachary Tapp       /s/ Jay Scheiner   Jay Scheiner       /s/ Sasha Kadey  
Sasha Kadey       /s/ Tessa Weaver   Tessa Weaver       /s/ Chad Freling   Chad
Freling

 

  /s/ Hisham Boulhimez   Hisham Boulhimez       /s/ Seth Sznapstajler   Seth
Sznapstajler

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 

 

 

 



  /s/ Joseph Hurwitz   Joseph Hurwitz       /s/ William Bradford Dulin   William
Bradford Dulin       /s/ Matthew Paul   Matthew Paul       /s/ Wade Wilson  
Wade Wilson       /s/ Fabian Acuna   Fabian Acuna      

/s/ James Leonard

  James Leonard       /s/ Ethan Rudin   Ethan Rudin       /s/ Jason Baum   Jason
Baum      

/s/ Dawn Marie Cavanagh

  Dawn Marie Cavanagh      

/s/ Douglas Fischer

  Douglas Fischer

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 



 

 

 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                              ,
20             (this “Joinder”), is delivered pursuant to that certain Tax
Receivable Agreement, dated as of [●] 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Tax
Receivable Agreement”) by and among Greenlane Holdings, Inc., a Delaware
corporation (the “Corporation”), Greenlane Holdings, LLC, a Delaware limited
liability company (“Greenlane Holdings, LLC”), and each of the Members from time
to time party thereto. Capitalized terms used but not otherwise defined herein
have the respective meanings set forth in the Tax Receivable Agreement.

 

  1. Joinder to the Tax Receivable Agreement. The undersigned hereby represents
and warrants to the Corporation that, as of the date hereof, the undersigned has
been assigned an interest in the Tax Receivable Agreement from a Member.

 

  2. Joinder to the Tax Receivable Agreement. Upon the execution of this Joinder
by the undersigned and delivery hereof to the Corporation, the undersigned
hereby is and hereafter will be a Member under the Tax Receivable Agreement and
a Party thereto, with all the rights, privileges and responsibilities of a
Member thereunder. The undersigned hereby agrees that it shall comply with and
be fully bound by the terms of the Tax Receivable Agreement as if it had been a
signatory thereto as of the date thereof.

 

  3. Incorporation by Reference. All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

  4. Address. All notices under the Tax Receivable Agreement to the undersigned
shall be direct to:

 

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

  [NAME OF NEW PARTY]         By:                   Name:      Title:          

Acknowledged and agreed

as of the date first set forth above:

        GREENLANE HOLDINGS, INC.         By:     Name:     Title:  

 

 

 



 

